  Case 5:19-cv-05005-JLV Document 1 Filed 01/18/19 Page 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH DAKOTA

                                                    DIVISION




(Enter the full name of the Plaintiffls] in this action)          Case No. iq-Soc.5
                                                                        (To be assigned by
vs.                                                                      Clerk of District Court)

                                                    /




(Enter the full name of ALL Defendant[s] in this
action. Fed. R. Civ. P. 10(a) requires that the
caption of the complaint include the names of all
the parties. Merely listing one party and "et al." is
insufficient. Please attach additional sheets if
necessary.)


                                            COMPLAINT


      I.    State the grounds for filing this case in Federal Court(include federal statutes and/or
            U.S. Constitution provisions, if you know them. Fed .R .Civ. P. 8(a)(1) requires a
            short and plain statement of the grounds for the court's jurisdiction.):




           Dl^ilf". a{




                                                                                           DSD 12-12
Case 5:19-cv-05005-JLV Document 1 Filed 01/18/19 Page 2 of 5 PageID #: 2




 11.    Plaintiff,                                        resides at

              1 3S               eksiU^Ay-^ /fvc-
         ^^          tstreet address)                  --v,
       l^r'                                 ■ ,r^t-(          \j
                         siiH-i                        QX> ■
        (state)               (zip)          (telephone number)                              I/J^STSS}^^

        (If more than one plaintiff, provide the same information for each plaintiff below)



          c?\ 2>g ^(/l/lfcjL^tKjf^yfV"€-L
        ^                    SO S y^H-7-
        — "■ Rii/                         —



 HI.                                    I'f^l "^Scesides at, or its business is located at

       . ^T'ff%LS                              .^,hn£Mof^ .
        "SO               <;y,.7
         (state)          (zip) (telephone number)
        (If more than one defendant, provide the same information for each defendant below)
                     —=                                        CL- ^        ^   ZPTT—          K—
                     f                                             n               i -J          f
                          /             •                          '   t.




                                                                                             DSD 12-12
Case 5:19-cv-05005-JLV Document 1 Filed 01/18/19 Page 3 of 5 PageID #: 3




 IV.   Statement of claim (State as briefly as possible the facts of your case. Describe how
       each defendant is involved. You must state exactly what each defendant personally
       did, or failed to do, which resulted in harm to you. Include also the names of other
       persons involved, dates, and places. Be as specific as possible. You may use
       additional paper if necessary):




       Atii/c                                                        nei/i
                                                          •A£k^efAd^jM-1


          ~lip. HYLST ^ ^L^y.^CLu                                                         ~ib
                 df?. //L NlOJlfz^ ^                                           aiAi- p<^p/^
                                                                                  l~D~cfsh



 V.    Relief(State briefly and exactly what you want the Court to do for you.)

       lA.pc4                                             jpaMO-^ nz)

                              -tW/
                                                             x/Kjap^&J7


                                                                                     DSD 12-12
Case 5:19-cv-05005-JLV Document 1 Filed 01/18/19 Page 4 of 5 PageID #: 4




 VI.     MONEY DAMAGES:


         A) Do you claim either actual or punitive monetary damages for the acts alleged in
            this complaint?

                    YES [I/]                      NO[ ]

         B) If your answer to "A" is YES,state below the amount claimed and the reason[s]
            you believe you are entitled to recover such monetary damages:
                                                         1
                                                        = )r,   qOO                             •




                   ■Q                rij?
 VII.    Do you maintain that the wrpngs alleged in the complaint are continuing to occur at
         the present time?

                     YES [\/]                     NO[     ]

 VIII.    Are you requesting a Jury Trial?

                     YES [I/]                     NO 1    ]

    Ideclare under penalty of perjury that the foregoing is true and correct.

       Signed this ^ day of                  , 20 I ^




                                                                        Signature of Plaintiff's]




                                                                                        DSD 12-12
                      Case 5:19-cv-05005-JLV Document 1 Filed 01/18/19 Page 5 of 5 PageID #: 5
JS 44 (Rev. 06/17)                                                      CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither r^lace nor supplement the fiiinj ■ and service of pleadings or other papers as required by law, except as
provided by local rules ofcourt. This form,approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk of Court for the
purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

I.(a) PLAINTIFFS                                                                                            DEFENDANTS




  (b) County ofResidence of First Listed Plaintiff LM                                                       County of Residence of First Listed Defendant
                                (EXCEPTIN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.


  (C) Attorneys(Firm Name,Address, and Telephone Number)                                                     Attomeys (IfKnown)




II. BASIS OF JURISDICTION ("Waceon "X"tnOneBaxOnfy)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                        and One Box for Defendant)
□ 1    U.S. Government                     Federal Question                                                                        FTP     DEF                                              FTP        DEP
          Plaintiff                           (U.S, Government Not a Party)                        Citizen of This State           0 1      □ I       Incorporated or Principal Place         0 4      0 4
                                                                                                                                                        ofBusiness In This State


□ 2    U.S. Govenunent              □ 4    Diversi^                                                Citizen of Another Stae                            Incorporated and Principal Place        O 5
          Defendant                           (Indicate Citizenship ofParties in Item III)                                                               ofBusiness In Another State

                                                                                                   Citizen or Subject of a         0 3      0 3 Foreign Nation                                0 6      06
                                                                                                      Foreiim Coun

IV. NATURE OF SUIT (Place an ".A"' in One Box Only)                                                                                          Click here for: Nature of Sutt Code Descriptions.
                                                               TORTS

0 110 Insurance                       PERSONAL INJURY                 PERSONAL INJURY              O 625 Drug Related Seizure          □ 422 Appeal 28 USC158             □ 375 False Claims Act
□ 120 Marine                       □ 310 Airplane                  O 365 Personal Injury -                 ofPropeity21 USC 881        O 423 Withdrawal                   O 376QuiTam(31 USC
□ 130 Miller Att                   □ 315 Airplane Product                  Product Liability       □ 690 Other                                28 USC 157                       3729(a»
□ 140 Negotiable Instrument                Liabili^                O 367 Health Care/                                                                                     O 400 Slate Reapportionment
□ 150 Recovery of Overpayment □ 320 Assault, Libel &                      Phannaceuticai                                                                                  □ 410 Antitrust
      & Enforcement of Judgment     Slander                               Personal Injury                                              O 820 Copyrights                   □ 430 Banks and Banking
□ 151 Medicare Act                  O 330 Federal Employers'              Product Liability                                            O 830 Patent                       □ 450 Commerce
O 152 Recovery ofDefaulted                Liability                O 368 Asbestos Personal                                             O 835 Patent - Abbreviated         □ 460 Deportation
        Student Loans               □ 340 Marine                           Injury Fhoduct                                                     New Drug Application        □ 470 Racketeer Influenced and
        (Excludes Veterans)         O 345 Marine Product                   Liability                                                   O 840 Trademark                             Corrupt Organizations
O 153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                                                                                    □ 480 Consumer Credit
        ofVeteran's Benefits        □ 350 Motor Vehicle            □ 370 Other Fraud               □ 710 Fair Labor Standards          □ 861 HIA(l395fT)                  □ 490 Cable/Sat TV
□ 160 Stockholders'Suits            □ 355 Motor Vehicle            O 371 Truth in Lending                  Act                         O 862 Black Lung (923)             □ 850 SecuritieVCommodities/
□ 190 Other Contract                       Product Liability       O 380 Other Personal            O 720 Labor/Management              □ 863 DIWC/DIWW (405(g))                    Exchange
□ 195 Contract Product Liability    O 360 Other Personal                 Property Damage                   Relations                   O 864 SSID Title XVI               □ 890 Other Statutory Actions
□ 196 Franchise                            Injury                  □ 385 Property Damage            O 740 Railway Labor Act            □ 865 RSI (405(g))                 □ 891 Agricultural Acts
                                    □ 362 Personal Injury -             FVoduct Liability           O 751 Family and Medical                                              □ 893 Environmental M^ers
                                           Medical Malpractice                                             Leave Act                                                      □ 895 Freedom of Information
                                                                                                    O 790 Other Labor Litigation                                                   Act

□ 210 Land Condemnation             ^^40 Other Civil Rights           Habeas Corpus:               □ 791 Employee Retirement           □ 870 Taxes (U.S. Plaintiff        □ 896 Arbitration
□ 220 Foreclosure                   □ 441 Voting                   □ 463 Alien Detainee                  Income Security Act                  or Defendant)               □ 899 Administrative Procedure
□ 230 Rent Lease & Ejectment        □ 442 Employment               n 510 Motions to Vacate                                             □ 871 IRS—Third Party                       Act/Review or Appeal of
□ 240 Torts to Land                 O 443 Housing/                         Sentence                                                           26 USC 7609                          Agency Decision
□ 245 Tort Product Liability               Accommodations          □ 530 General                                                                                          □ 950 Constitutionality of
□ 290 All Other Real ftoperty       O 445 Amer. w/Disabilities -   n 535 Death Penalty                                                                                             State Statutes

                                           Employment              Other:                           □ 462 Naturalization Application
                                    □ 446 Amer. w/Disabilities ■ □ 540 Mandamus & Other             □ 465 Other Immigration
                                           Other                   □ 550 Civil Rights                      Actions
                                    □ 448 Education                □ 555 Prison Condition
                                                                   O 560 Civil Detainee •
                                                                           Conditions of
                                                                           Confinement

      'ORIGIN (Place an "X" in One Box Only)
        Original         O 2 Removed from                          Remanded from               □ 4 Reinstated or       ^ 5 Transferred from           □ 6 Multidistrict              □ 8 Multidistrict
        Proceeding              State Court                        Appellate Court                  Reopened                 Another District                Litigation -                   Litigation -
                                                                                                                             (specify)                       Transfer                      Direct File



 VI. CAUSE OF ACTION


 VII. REQUESTED IN                      □ CHECK IF THIS IS A CLASS AGTlOr/                             DEMANDS                                    CHEC^ YES only if demandeiintomplaint:
         COMPLAINT:                           UNDER RULE 23, F.R.Cv.P.                                                                            JURY DEMAND:                                 CINo

 VIII. RELATED CASE(S)
          IF ANY                            (Seel,s,n,c„o.s):                                                                              D(X:KET NUMBER
